                                                                                                         Case 2:16-cv-01503-RFB-DJA Document 116 Filed 03/29/21 Page 1 of 3


                                                                                                      CASEY D. GISH, ESQ.
                                                                                                 1
                                                                                                      Nevada Bar No. 006657
                                                                                                 2    THE LAW OFFICE OF CASEY D. GISH
                                                                                                      5940 S. Rainbow Blvd.
                                                                                                 3    Las Vegas, NV 89118
                                                                                                      Casey@GishLawFirm.com
                                                                                                 4
                                                                                                      (702) 583-5883 Telephone
                                                                                                 5    (702) 483-4608 Facsimile
                                                                                                      Attorney for Plaintiffs
                                                                                                 6                             UNITED STATES DISTRICT COURT
                                                                                                 7
                                                                                                                                      DISTRICT OF NEVADA
                                                                                                 8

                                                                                                 9    AMY VILELA, an individual;                      Case No. 2:16-cv-01503-RFB-CWH
                                                                                                      JOZETTE FIGUEREDO, an individual;
                                            Fax (702) 483-4608




                                                                                                 10
5940 S. Rainbow Blvd, Las Vegas, NV 89118




                                                                                                      AMY VILELA, as Special Administrator of the
                                                                                                 11   Estate of SHALYNNE RAMOS,                         STIPULATION AND PROPOSED
                                                                                                                                                      ORDER TO EXTEND DUE DATE FOR
                                                                                                 12
                                                                   Email Casey@GishLawFirm.com




                                                                                                                   Plaintiffs,                          THE JOINT PRE-TRIAL ORDER
                                                                                                 13         vs.
                                            Phone (702) 583-5883




                                                                                                 14   VALLEY HEALTH SYSTEM, LLC, d/b/a
                                                                                                      CENTENNIAL HILLS HOSPITAL MEDICAL
                                                                                                 15
                                                                                                      CENTER, a Delaware Limited Liability
                                                                                                 16   Company;
                                                                                                      UNIVERSAL HEALTH SERVICES, INC., a
                                                                                                 17   Delaware corporation; VALLEY HOSPITAL
                                                                                                      MEDICAL CENTER, INC., a Nevada
                                                                                                 18
                                                                                                      Corporation; EMCARE, INC., a Delaware
                                                                                                 19   Corporation; Tanya Netz PAC; Jill Mcatee, RN;
                                                                                                      DOE Defendants I through X, inclusive; ROE
                                                                                                 20   NURSES I through XX, inclusive; ZOE
                                                                                                      HOSPITALS or OTHER MEDICAL
                                                                                                 21
                                                                                                      FACILITIES I through X; and ROE
                                                                                                 22   CORPORATIONS I through X, inclusive,

                                                                                                 23                Defendants.
                                                                                                 24
                                                                                                            Plaintiffs, by and through their attorney of record, CASEY D. GISH, ESQ., of THE
                                                                                                 25
                                                                                                      LAW OFFICE OF CASEY D. GISH, and CRAIG D. SLATER, ESQ. of LUH &
                                                                                                 26
                                                                                                      ASSOCIATES; and Defendants, VALLEY HEALTH SYSTEM, LLC, d/b/a CENTENNIAL
                                                                                                 27
                                                                                                      HILLS HOSPITAL MEDICAL CENTER and JILL MCATEE, RN, by and through their
                                                                                                 28
                                                                                                      attorney of record CASEY TYLER, ESQ. and CHARLOTTE BUYS, ESQ., of HALL
                                                                                                            Case 2:16-cv-01503-RFB-DJA Document 116 Filed 03/29/21 Page 2 of 3



                                                                                                     1    PRANGLE & SCHOONVELD, LLC; and Defendants, TANYA NETZ, PAC, and EMCARE,
                                                                                                     2    INC., by and through their attorney of record TODD WEISS, ESQ., of JOHN H. COTTON
                                                                                                     3    AND ASSOCIATES, LTD, hereby stipulate as follows:
                                                                                                     4        (1)    As per Document No. 114 Minutes of Proceedings on Motion Hearing Held on
                                                                                                     5               March 3. 2021 before the Honorable Richard F. Boulware, II, served on March 5,
                                                                                                     6               2021 at 6:23 P.M. PST, “FURTHER ORDERED that parties shall submit a joint
                                                                                                     7               pre-trial order within three weeks with proposed trial dates starting in May and June
                                                                                                     8               2021.”
                                                                                                     9
                                                                                                              (2)    Due to multiple objections from the defendants to Plaintiffs’ proposed Joint Pre-
                                                Fax (702) 483-4608




                                                                                                     10
    5940 S. Rainbow Blvd, Las Vegas, NV 89118




                                                                                                                     Trial order, the parties have agreed to conduct a telephonic dispute conference on
                                                                                                     11
                                                                                                                     March 31, 2021 at 10:00 a.m. to attempt to resolve the remaining disputes
                                                                                                     12
                                                                       Email Casey@GishLawFirm.com




                                                                                                                     pertaining to Plaintiffs’ proposed Pre-Trial Report.
                                                                                                     13
                                                                                                              (3)    The parties have agreed that the due date to submit the Pre-Trial order should be
                                                Phone (702) 583-5883




                                                                                                     14
                                                                                                                     extended to April 2, 2021.
                                                                                                     15
                                                                                                              (4)    No parties will be prejudiced by this short extension. There is no pending trial date
                                                                                                     16
                                                                                                                     in this matter.
                                                                                                     17
                                                                                                              (5)    This is the first request for an extension of this date.
                                                                                                     18
                                                                                                              IT IS SO STIPULATED.
                                                                                                     19

                                                                                                     20
                                                                                                          DATED this 26th day of March, 2021                        DATED this 26th day of March, 2021
                                                                                                     21
                                                                                                          LAW OFFICE OF CASEY D. GISH                               LUH & ASSOCIATES
                                                                                                     22   /s/ Casey D. Gish                                         /s/ Craig D. Slater
                                                                                                     23   CASEY D. GISH, ESQ.                                       CRAIG D. SLATER, ESQ.
                                                                                                          Nevada Bar No. 6657                                       Nevada Bar No. 8667
                                                                                                     24   Co-counsel for Plaintiffs                                 Co-counsel for Plaintiffs
                                                                                                     25
                                                                                                          DATED this 26th day of March, 2021                         DATED this 26th day of March, 2021
                                                                                                     26
D                                                                                                         JOHN H. COTTON & ASSOCAITES, LTD.                          HALL PRANGLE & SCHOONVELD
                                                                                                     27   /s/ Todd Weiss                                             /s/ Charlotte Buys
                                                                                                          TODD WEISS, ESQ.                                           CHARLOTTE BUYS, ESQ.
                                                                                                     28
                                                                                                          Nevada Bar No. 14130                                       Nevada Bar No. 14845
                                                                                                         Case 2:16-cv-01503-RFB-DJA Document 116 Filed 03/29/21 Page 3 of 3


                                                                                                      Counsel for Defendant Tanya Netz, PAC and                 Counsel for Defendants Valley Health
                                                                                                 1
                                                                                                      Emcare, Inc.                                              System, LLC d/b/a Centennial Hills
                                                                                                 2                                                              Hospital Medical Center; and Jill
                                                                                                                                                                Mcatee, RN
                                                                                                 3

                                                                                                 4
                                                                                                                                                ORDER
                                                                                                 5
                                                                                                             Pursuant to the terms of the foregoing stipulation, the Court orders as follows:
                                                                                                 6

                                                                                                 7
                                                                                                             1. Good cause exists for the extension of the due date to submit the Joint Pre-Trial

                                                                                                 8              Order.
                                                                                                 9           2. The due date for the Joint Pre-Trial Order is extended to April 2, 2021.
                                            Fax (702) 483-4608




                                                                                                 10
5940 S. Rainbow Blvd, Las Vegas, NV 89118




                                                                                                             IT IS SO ORDERED.
                                                                                                 11
                                                                                                                                                     ________________________________________
                                                                                                 12                                                  UNITED STATES DISTRICT JUDGE
                                                                   Email Casey@GishLawFirm.com




                                                                                                 13
                                                                                                                                                              March 29, 2021
                                            Phone (702) 583-5883




                                                                                                 14                                                  DATED: _________________________

                                                                                                 15
                                                                                                      Respectfully submitted by:
                                                                                                 16

                                                                                                 17   THE LAW OFFICE OF CASEY D. GISH
                                                                                                 18   /s/ Casey D. Gish
                                                                                                      CASEY D. GISH, ESQ.
                                                                                                 19
                                                                                                      Nevada Bar No. 006657
                                                                                                 20   5940 S. Rainbow Blvd.
                                                                                                      Las Vegas, NV 89118
                                                                                                 21   Casey@GishLawFirm.com
                                                                                                      (702) 583-5883 Telephone
                                                                                                 22
                                                                                                      (702) 483-4608 Facsimile
                                                                                                 23   Attorney for Plaintiffs

                                                                                                 24

                                                                                                 25

                                                                                                 26

                                                                                                 27

                                                                                                 28
